IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-46,001-02


                      EX PARTE JEFFREY WAYNE HARPER, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. F14743-A IN THE 276th DISTRICT COURT
                             FROM MARION COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a

controlled substance in a correctional facility and sentenced to seventy-five years’ imprisonment.

The Sixth Court of Appeals affirmed his conviction. Harper v. State, No. 06-17-00036-CR (Tex.

App.—Texarkana Sept. 18, 2017) (not designated for publication).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
                                                                                                        2

his right to petition pro se for discretionary review. We remanded this application to the trial court

for findings of fact and conclusions of law.

         Appellate counsel filed an affidavit with the trial court. Based on that affidavit and a review

of the docket sheet of the Sixth Court of Appeals, the trial court has entered findings of fact and

conclusions of law that appellate counsel failed to timely notify Applicant that his conviction had

been affirmed and failed to advise him of his right to petition for discretionary review pro se. The

trial court recommends that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App.

1997).

         We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Sixth Court of Appeals in Cause No. that affirmed

his conviction in Cause No. F14743 from the 276th District Court of Marion County. Applicant

shall file his petition for discretionary review with this Court within 30 days of the date on which

this Court’s mandate issues.



Delivered: September 19, 2018
Do not publish